Citation Nr: 9933668	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  94-09 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
encephalopathy, currently rated as 50 percent disabling, on a 
schedular basis.

2.  Entitlement to an increased rating for traumatic 
encephalopathy, currently rated as 50 percent disabling, on 
an extra-schedular basis.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from January 
1962 to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision continued a 30 
percent rating for traumatic encephalopathy which had been in 
effect since September 1991. 

In July 1998 the Board granted an increased rating of 50 
percent for the veteran's service connected traumatic 
encephalopathy.  The appellant appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court"), and in 
February 1999, the Court issued a decision pursuant to a 
joint motion to remand which vacated the Board's decision to 
the extent that a rating in excess of 50 percent was not 
granted.  The case was remanded to the Board for further 
proceedings consistent with the Court's order.


REMAND

The issue before the Board is entitlement to an increased 
rating for traumatic encephalopathy, currently rated as 50 
percent disabling.  The veteran's attorney asserts that the 
veteran is specifically hampered at work by memory loss.  He 
also asserts that the veteran warrants an extra schedular 
evaluation for his encephalopathy. 

The Board notes that many of the veteran's recent assertions 
about the severity of his disability relate to work 
difficulty.  However, the evidence of record reveals that the 
veteran is employed by the United States Postal Service.  As 
such, it would be prudent to conduct a social and industrial 
survey to ascertain the impact of the veteran's service 
connected disability on his ability to work.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing.  To 
ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his service 
connected encephalopathy since 1997.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
The Board is particularly interested in 
obtaining all records and reports of any 
treatment at VA facilities which are not 
already on file.  All information 
obtained should be made part of the file.  

2.  A social and industrial survey should 
be conducted.  It should be ascertained if 
the veteran is still working for the 
United States Postal service.  
Specifically, the veteran's work 
supervisor and coworkers, should be 
interviewed.  The purpose of this survey 
is to obtain information upon which to 
assess the impact of the veteran's service 
connected encephalopathy, and specifically 
memory impairment, on the veteran's 
ability to secure or follow a 
substantially gainful occupation.

3.  If the RO determines that another VA 
Compensation and Pension examination is 
required to obtain the medical evidence 
necessary to rate the veteran's service 
connected encephalopathy disability, then 
the appropriate VA psychiatric examination 
of the veteran should be ordered.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
industrial survey report.  If the VA 
social and industrial survey is 
inadequate, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  Subsequently, the RO should consider 
the issue on appeal.  Specifically, the 
RO should give full consideration to 
rating the veteran's service connected 
encephalopathy on a schedular basis under 
38 C.F.R. § 4.130, Diagnostic Code 9304 
(1998), and on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(1)(1998).  


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving an increased 
rating for service connected encephalopathy will be postponed 
until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S.CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


